DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-17 and 26-27 are cancelled.
	In view of the amendment, filed on 11/01/2021, the following rejections are withdrawn from the previous office action, mailed on 09/09/2021.
Rejection of claims 18-27 under 35 U.S.C. 112(b)
Rejection of claims 18-27 under 35 U.S.C. 103 as being unpatentable over Blake (US 3,998,574) in view of Fuchs (US 5,738,895)
Response to Arguments
Applicant’s arguments, filed on 11/01/2021, with respect to previous rejections of claims 18-27 under 35 U.S.C. 112(b) and rejections of claims 18-27 under 35 U.S.C. 103 over Blake (US 3,998,574) in view of Fuchs (US 5,738,895) have been fully considered and are persuasive in view of the applied amendments to the claimed subject matter.  Therefore, all the previous rejections of claims 18-27 have been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 18 recites “a pneumatic system … to extract air from the interior of the perforated spherical mold and aggregate the food product thread in the interior of said perforated spherical mold, said pneumatic system adapted to urge the food product thread…” wherein the specification of the instant application define “a fan (A1)” (see published application: paragraphs [0085] and [0060]), as a corresponding structure for the claimed place-holder of “a pneumatic system”
Claim 20 recites “the machine being adapted to configure a food product into a continuous thread…” wherein the specification of the instant application defines “a rotary spindle (M1) on which a potato (T) is inserted, and a cutting tool (M2) that comes in contact with the potato that rotates in the spindle in such a way to obtain the thread (P) by turning the potato” (see paragraph [0079]) as corresponding structure for the claimed placeholder of a “a machine (M)”.
Claim 23 recites “a transporter adapted to be connected to a conveyor” wherein the specification and the claims of the instant application introduces “a pair of transportation appendages respectively connected to the pair of half-” as corresponding structure for the claimed generic placeholder of “transporter”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Allowable Subject Matter
Claims 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest “a device for molding a thread shaped food product”, as claimed in claim 18, “comprising: a perforated spherical mold openable into a pair of half-shells, the pair of half-shells of the perforated spherical mold being formed of a metal mesh, the perforated spherical mold having an inlet adapted to pass a food product thread into an interior of the perforated spherical mold such that the food product thread is aggregated in a three-dimensional shape with a wound and twisted forming a substantially spherical ball shape; and a pneumatic system coupled to the perforated spherical mold so as to extract air from the interior of the perforated spherical mold and aggregate the food product thread in the interior of the perforated spherical mold, the pneumatic system adapted to urge the food product thread to pass through the inlet of the perforated spherical mold so as to be deposited in the interior of the perforated spherical mold.”
The closest references of Blake (US ‘574) and Fuchs (US ‘895) fail to disclose the pair of half-shells of the perforated spherical mold being formed of a metal mesh having an inlet adapted to pass a food product thread into an interior of the mold such that the thread is aggregated in a wound and twisted arrangement forming a substantially spherical ball shape and the pneumatic system is coupled to extract air from the interior of the mold and aggregate the thread in the interior of the mold. Therefore, claims 18-25 deem allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	01/15/2022